Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151467 & (5)                                                                                             Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  TRAVIS BAKER and REBECCA BAKER,                                                                                    Justices
           Plaintiffs,
  v                                                                SC: 151467
                                                                   AGC: 0053-15
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion to remove seal is DENIED. The complaint for
  superintending control is considered, and relief is DENIED, because the Court is not
  persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2015
         a0908
                                                                              Clerk